Order entered October 28, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01275-CV

     MITCHELL CURRY, MELINDA DEFELICE AND TAMIRA GRIFFIN, EACH
               INDIVIDUALLY AS DEFENDANTS, Appellants

                                             V.

                               KALEI MERRILL, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-01827-2019

                                         ORDER
       This appeal, filed as a cross-appeal to an appeal brought by appellee and docketed

appellate cause number 05-19-01229-CV, was inadvertently assigned this cause number. By

unopposed emergency motion filed October 24, 2019, appellants seek to consolidate the two

appeals. We GRANT the motion and CONSOLIDATE this appeal into the appeal of cause

number 05-19-01229-CV. We DIRECT the Clerk of the Court to transfer all documents from

this appeal into appellate cause number 05-19-01229-CV. For administrative purposes, this

appeal is treated as a closed case. The parties shall now use only cause number 05-19-01229-CV

when referencing the appeal.
       The existing deadline for the filing of appellant’s brief in cause number 05-19-01229-CV

remains in effect.




                                                  /s/     ROBERT D. BURNS, III
                                                          CHIEF JUSTICE